Citation Nr: 1448999	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as secondary to service connected bilateral ankle disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to November 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2008 rating decisions of the RO.  In August 2008, a local hearing was held before a Decision Review Officer (DRO); however, the transcript of this hearing was lost.  The Veteran was notified of the loss in April 2009, and he was given 30 days to request another hearing.  The Veteran did not respond; therefore, it is assumed he did not want another DRO hearing.  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file. 

In a July 2010 decision, the Board denied entitlement to service connection for several disabilities, including a back disability, and entitlement to a TDIU.

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2012 Memorandum Decision, the Court vacated the portion of the Board decision that denied entitlement to service connection for a back disability and entitlement to a TDIU and remanded the issues to the Board for further development and readjudication consisted with the Memorandum Decision. 

The Board remanded the claims of service connection for a back disability and entitlement to a TDIU in April 2014.  The case returns for appellate consideration.  The requested action has been completed as directed by the Board. Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A back disability is not shown to be related to the Veteran's active duty service, and it is not shown to have been caused or aggravated by the service-connected bilateral ankle disability. 

2.  The medical and other evidence of record does not indicate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated during military service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

2.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  The VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2006 with regard to the service connection claims, and in September 2008 with regard to the TDIU claim, that fully addressed all three notice elements.  Notice was sent prior to the initial AOJ decision with regard to those issues.  Notice letters provided in May 2006, September 2008, and April 2009 the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examination reports, Board hearing transcript, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA spine examinations in January 2010, December 2012 and May 2014.  Although the December 2012 VA examination report is inadequate because it contains no rationale and thus not fully responsive to the Board's directives, the Board finds the 2010 and 2014 VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The January 2010 and May 2014 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions with supporting rationale.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to his back disabilities. 

The RO has obtained the service treatment records and VA medical records. The Veteran, furthermore, was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Board acknowledges that Social Security Administration (SSA) records have not been associated with the record.  The RO requested these records, but after an exhaustive search, in an August 2008 response, SSA concluded that further efforts to locate the records would be futile.  In a September 2008 memorandum, the RO outlined its failed efforts to obtain the SSA records and formally determined that they were unavailable.  If potentially relevant, SSA records must be associated with the claims file. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records in instances when they may be relevant to the claim).  The Board finds that the duty to assist has been fulfilled by the VA's attempt to obtain SSA records which the SSA has indicated are unavailable.  The absence of these records is not prejudicial because the Veteran's medical treatment takes place at VA and VA records have been obtained and associated with the claims file. 

The issues were previously remanded by the Board in November 2012 and April 2014 to obtain VA examination reports.  This was accomplished, and the claims were most recently readjudicated in an August 2014 supplemental statement of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


Service Connection Analysis

The Veteran contends that he has a current back disability which is related to his service connected bilateral ankle disability, or in the alternative directly related to service.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has current diagnoses involving the spine.  In the May 2014 VA examination report, the examiner referenced the Veteran's prior diagnoses of degenerative disk at C5-C6, posterior annulus tear with a small central disk herniation and mild degenerative disk disease at L5-S1, and disc bulge at T4-T5.  In addition, it was noted that the Veteran has degenerative arthritis of the cervical spine, congenital fusion of the craniocervical junction, and degenerative arthritis of the thoracolumbar spine.  Thus the Veteran has a current disability.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the spine and spine disability symptoms were not present in service.  The service treatment records are silent with respect to the back.  The first apparent reference to the back was in 1988 when the Veteran sought treatment for low back pain after lifting an air conditioner.  At that time, the assessment was lumbosacral strain.  In September 1995, the Veteran complained of back pain after falling on his "tail bone" pursuant to an all-terrain vehicle accident.  The Veteran has also stated that back pain began in 1999, which is 19 years post-service separation.  See December 2012 VA examination report.  In July 2001, the Veteran voiced complaints of right-sided back pain after slipping that morning.  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

A September 1995 VA x-ray reflects normal lumbosacral spine.  A July 2001 VA lumbosacral spine x-ray shows an impression of mild degenerative joint change.  A July 2004 radiologic study revealed a disc bulge at L5-S1. 

On January 2010 VA medical examination, the Veteran indicated that low back problems had their onset in 2000 when he began to experience falls.  The Veteran, however, did recount that he experienced trauma to the spine in 1996 when he fell of a "4-wheeler."  He denied a back injury and indicated that he had not undergone any surgical procedures related to the back.  The Veteran indicated that his symptomatology centered in the low back region, which consisted of constant severe pain.  The examiner noted the Veteran's abnormal gait, which was poorly supported.  The examiner observed that a December 2008 magnetic resonance imaging (MRI) of the lumbar spine reflected a slight L5 disc bulge.  The examiner diagnosed evidence of a slight L5 disc bulge with no functional impairment to the lumbar spine as well as back strain.  The examiner opined that the Veteran's low back condition was unrelated to the service-connected bilateral disabilities of the ankles.  The examiner explained that the back examination did not reveal any functional impairment and that the service-connected ankle disabilities were mild. The examiner suggested that low back symptomatology was caused by lower extremity muscle wasting and peripheral neuropathy that was of an undetermined cause but was said to have been caused by chronic hepatitis C. 

The May 2014 examiner opined that it is less likely than not that each disability diagnosed had its onset in service, or is otherwise related to service.  The  examiner further stated that there is no evidence occurred in service that has any relevance to the conditions of the Veteran's neck and back.  He also noted that the conditions in question began decades after service, are degenerative in nature, and that according to previous VA examination reports, the Veteran reported symptoms appeared about the year 2000.

The Board finds that the weight of the evidence does not demonstrate a direct nexus between the claimed back disability and service.  As such, service connection for a back disability on a direct basis is precluded. 38 C.F.R. § 3.303.  

Service treatment report show no complaints, diagnoses, or treatment for any back problems in service.  In a report of medical examination from July 1980, prior to the Veteran's discharge from active service, the Veteran had a normal clinical evaluation of his spine, including strength and range of motion.  Additionally, in an associated report of medical history, the Veteran indicated that he did not have arthritis or recurrent back pain.  Such evidence weighs against a finding of an in-service injury or chronic symptoms of a spine disability during service.  In short, the weight of the evidence, including the contemporaneous service treatment records, demonstrates no in-service injury or complaint regarding the spine.

The Board further finds that the weight of the evidence demonstrates that spine disability symptoms have not been continuous since service separation in 1980.  As stated, the separation examination from July 1980 revealed no clinical findings consistent with a spine disability, or symptoms indicative thereof.  Post-service treatment reports of record indicate back problems beginning in 1988.  The absence of post-service findings or treatment for over seven years after service is one factor that tends to weigh against a finding of continuous spine symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Additionally, the Veteran has not contended and the record does not reflect that his symptoms began in service.  According to the 2010 VA examination report, the Veteran stated that he has had back symptoms since 2000.  According to the 2012 VA examination report, the Veteran stated that he has had back symptoms since 1999.  

The Board also finds that the weight of the evidence demonstrates that spine arthritis did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence does not demonstrate any cervical, thoracic, or lumbar spine symptoms during the one year period after service, or any diagnosis or findings of arthritis during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis is rated 10 percent when there is X-ray evidence of arthritis, pain, and at least noncompensable limitation of motion).  The competent medical evidence shows the earliest diagnosis of arthritis is in 2001.  Because spine arthritis did not manifest to a compensable degree within one year of service separation, the presumptive provisions for arthritis as a chronic condition are not applicable in this case. 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran also argues that service connection for the claimed back disability is warranted on a secondary basis due to his bilateral ankle arthritis.  Such a determination would require specialized medical expertise, which the Veteran is not shown to possess, and the Board will not rely on his assertions regarding a link between the service-connected disabilities of the ankles and the claimed back disability. Davidson and Jandreau, supra.  The competent medical evidence, which is contained in the January 2010 and May 2014 VA examination reports, reflect no nexus between a back disability and the service-connected arthritis of the ankles. 

The January 2010 examiner concluded that the low back symptoms were caused by lower extremity muscle wasting and peripheral neuropathy that are entirely unrelated to the bilateral ankle disabilities. 

The May 2014 examiner opined that it is less likely as not that that each diagnosed back disability was caused or aggravated by the service connected bilateral ankle disabilities.  He explained that the Veteran's neck condition has no biomechanical relationship to his ankles because they are anatomically isolated and the ankles cannot project up through the spine to the neck.  He also added that no progression of the neck is occurring.  Regarding the Veteran's back condition, the examiner stated that it is degenerative caused by chronic use, genetic, wear and tear, over time, and loss of fluid in the disc spaces.  He further noted that there is no biomechanically plausible way for the ankles to effect the lumbar spine because it requires increased force, increased speed, and increased lateral shear forcers to plausibly cause the development of lumbar arthritis as a result of a gait abnormality.  A paralytic waddling gait is the only gait know to do this which the Veteran does not have.  The examiner explained that the ankle condition would cause a decrease in speed and force.

The VA examiners have medical expertise, and they have adequate information on which to base their medical opinions and provided adequate rationales for the conclusions based on medical principles.  For these reasons, the Board affords the VA examiner's 2010 and 2014 medical opinions great probative weight.

Although the Veteran has asserted that the bilateral ankle disability caused or aggravated the spine disabilities, or that the spine disabilities are related to service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, the causes of the Veteran's spine disabilities involve complex medical etiological questions.  The Veteran is competent to relate symptoms of bilateral ankle disabilities that he experienced at any time, but he is not competent to opine on whether there is a link between the current bilateral ankle disabilities because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The only competent and probative medical opinions of record that directly address the likelihood of a secondary relationship between the spine disabilities and service or the bilateral ankle disabilities, which were provided in the January 2010 and May 2014 VA medical opinions, demonstrate that there is no direct relationship between his spine disabilities and service or any secondary relationship between the spine disabilities and the service-connected ankle disabilities on either a causation or aggravation basis and weighs against the claim.

Because there is no competent and probative evidence of a nexus between the Veteran's claimed back disabilities and the service-connected disabilities of the ankles, service connection on a secondary basis is denied.  38 C.F.R. § 3.310. 

In this case, the evidence weighing in favor of the Veteran and that weighing against his claim of service connection for a back disability is not in relative equipoise. See Gilbert, supra.  Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current spine disabilities and service or the service-connected bilateral ankle disabilities, including no credible evidence of chronic symptoms of spine disabilities in service, or any spine arthritis to a compensable degree within one year of service separation, or continuity of symptomatology of a spine disabilities since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disability on both a secondary and direct basis, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. 
§§ 3.321(b), 4.16(b) (2014). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a). 

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, a TDIU is not warranted.  In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran is service-connected for degenerative arthritis of the right ankle, rated 10 percent disabling, degenerative arthritis of the left ankle rated 10 percent disabling, and residuals of a left little finger injury rated zero percent disabling.  A combined 20 percent disability rating is in effect. 

The Veteran's service-connected disabilities do not meet the schedular criteria for consideration of TDIU, as there is not one disability rated at least 60 percent disabling or two or more disabilities with a combined rating of at least 70 percent with one disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a).  A grant of entitlement of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), therefore, is not for application in this case. 

The Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The Veteran suffers from marked loss of function in the arms and legs bilaterally with significant muscle wasting.  He suffers from pain to include as due to peripheral neuropathy and hepatitis C.  He uses leg braces and other devices to assist with mobility.  He has not worked in several years.  The evidence, however, does not show that the Veteran's service-connected disabilities are productive of significant impairment. 

The Veteran's service-connected residuals of an injury to the left little finger is rated zero percent disabling and is scarcely mentioned in the record. 

On VA examination in January 2010, the ankles displayed no instability, no tendon abnormalities, and no varus or valgus angulation.  The examiner observed that the Veteran's service-connected bilateral disabilities of the ankles consisted of only minor degenerative changes with no significant functional impairment.  The Veteran's gait abnormalities and instability, according to the January 2010 examiner, were caused by his muscle wasting and peripheral neuropathy related to hepatitis C.  These disabilities are not service connected. 

Because there is no evidence that the service-connected disabilities interfere with employment, the Veteran has not presented competent evidence to support the premise that his service-connected disabilities prevent him from obtaining and retaining substantially gainful employment. 

Instead, the evidence reflects that the Veteran's severe nonservice-connected physical impairment prevents him from being employed.  Indeed, the January 2010 orthopedic examination report cited herein reflects that the Veteran has not been employed since 2005 due to disability.  The service-connected disabilities are either barely mentioned in the record or have been characterized as mild.  The bilateral ankle disabilities do not cause significant functional impairment as noted in the VA examination and the weight of the evidence does not demonstrated that the ankle disabilities impede the Veteran's ability to work.  The weight of the evidence does not demonstrate that the service-connected disabilities, in and of themselves, render the Veteran unable to secure or follow a substantially gainful occupation.  The record instead shows that his unemployability is due to other severe non service-connected disabilities. 



In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany, supra.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for a back disability, claimed as secondary to service connected bilateral ankle disabilities, is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


